*989ORDER
PER CURIAM.
In Wawrzynski v. H.J. Heinz Co., 728 F.3d 1374, 1379 (Fed.Cir.2013), this court held that it lacked jurisdiction under 28 U.S.C. § 1295(a)(1) (2006), and transferred the case to the relevant regional circuit. As in Wawrzynski, the district court in this case exercised diversity jurisdiction over the plaintiffs state law claims, and the defendant filed patent law counterclaims. Also like Wawrzynski the plaintiffs Complaint was filed before recent amendments to 28 U.S.C. § 1295(a)(1) took effect on September 16, 2011. See Leahy-Smith America Invents Act, Pub.L. No. 112-29, § 19(b),(e), 125 Stat. 284, 332-33 (2011).
Accordingly,
IT IS ORDERED THAT:
The parties are directed to show cause, within 15 days of the date of filing this order, why this appeal should not be transferred to the U.S. Court of Appeals for the Eighth Circuit, pursuant to Wawrzynski v. H.J. Heinz Co., 728 F.3d 1374, 1379 (Fed. Cir.2013), Holmes Group., Inc. v. Vornado Air Circulation Systems, Inc., 535 U.S. 826, 829, 122 S.Ct. 1889, 153 L.Ed.2d 13 (2002), and related cases.